DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.


                                                                       
                            Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		Specification 
The specification is objected to because:                          
The Cross-Reference to Related Applications section in paragraph [001] of the specification does not provide the status of U.S. application serial no. 15/601,652 (i.e., now U.S. Patent No. 10,853,168, issued December 1, 2020). 

                                          Title
The title of “BAND DRAM ECC” is so broad as to not provide any description of the inventive concept to which the claims are directed.
 descriptive, preferably from two to seven words may not contain more than 500 characters.  

			      Drawings
The formal drawings are accepted. 
 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AJA the applicant regards as the invention.
Claim 1 recites the limitation “wherein the apparatus is configured to cause the memory to store data and metadata together in an interleaved pattern in which a unit of metadata succeeds each power of two contiguous units of data” are not properly described. For example, they require further explanation with regard to they are integers and/or what relationship exists 
Claim 11 recites the limitation “an address conversion circuit configured to convert the public memory address to a private memory address in a way that takes into account the interleaving of the data and metadata”, which does not particularly point out how to convert the public memory address to a private memory address and the phrase “in a way that takes into account” creates the claim creates ambiguity since the association of interleaving data and metadata process in converting the address is not clear. Thus, the claim is indefinite. Correction is required.
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
    Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The prior arts of record is cited in PTO-892 but will not be applied at this point. The Examiner has cited a prior Hyun et al. (U.S. PN:10,055,294), Vogt (U.S. PN:10,031,802), Hyde et al. (U.S. PN: 8,996,951). Prior art rejections will be on hold until and unless clarification is made. The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.

                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112